Title: To James Madison from Edward Carrington, 20 May 1790
From: Carrington, Edward
To: Madison, James


My dr sir,
May 20. 1790
It is probable some establishment of a Military Nature under the United States may be made at the Point of Fork, at present the grand deposit of the State. This deposit has for several years been under the care of Major Langham whome you lately saw at New York. He did much business of the kind in the Army, and frequently under my own direction. He has since given great satisfaction to the State, and from my knowledge of him formerly added to this late service, I can venture to say the United States cannot confide in a better Man. Having experienced from him the most faithful services, I wish to see him employed. I take the liberty to mention these things to you in his behalf and shall thank you for any services you can render him. I am my dr sir yr. most Obt. Servt
Ed Carrington
